    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 1 of 8 PageID #:76




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

ARNOLD DAY,                                )
                                           )
           Plaintiff,                      )        Case No. 19-cv-7286
                                           )
           v.                              )        Honorable Sara L. Ellis
                                           )        Magistrate Judge Jeffrey
KENNETH BOUDREAU, WILLIAM                  )        Cummings
FOLEY, JUDE EVANS, MICHAEL                 )
KILL, DAN MCWEENY, JAMES                   )
BRENNAN, ANTHONY WATSON,                   )        JURY TRIAL DEMANDED
MARTY RADTKE, and CITY OF                  )
CHCAGO, and UNIDENTIFIED                   )
EMPLOYEES OF THE CITY OF                   )
CHICAGO,                                   )

           Defendants.


                        JOINT INITIAL STATUS REPORT

      Plaintiff Arnold Day, by his attorneys, joined by Defendants City of Chicago,

Kenneth Boudreau, Jude Evans, Dan McWeeny, Anthony Watson, and Marty

Radtke, by their attorneys, pursuant to the Court’s December 4, 2019 Order (Dkt.

10), respectfully submit the following Joint Initial Status Report in the above-

captioned matter.

1. Nature of the Case

   A. Attorneys of record for each party

   Plaintiff is represented by the following attorneys:

      1. Jon Loevy (lead attorney), Arthur Loevy, Gayle Horn, Sam Heppell, Renee

         Spence – Loevy & Loevy, 311 N. Aberdeen Street, 3rd Floor, Chicago, IL
    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 2 of 8 PageID #:76




         60607; and Steve Greenberg – Greenberg Trial Lawyers, 53 W. Jackson

         Blvd, Suite 1260, Chicago, IL 60604.

      2. Defendant Officers Kenneth Boudreau, Jude Evans, Dan McWeeny,

         Anthony Watson, and Marty Radtke are represented by Eileen E. Rosen

         (lead trial counsel), Patrick R. Moran, Andrew J. Grill, and Brittany D.

         Johnson of Rock, Fusco & Connelly, LLC, 321 N. Clark Street, Suite 2200,

         Chicago, Illinois 60647.

      3. Defendant City of Chicago is represented by James G. Sotos (lead trial

         counsel), Jeffrey N. Given, Joseph M. Polick, George J. Yamin, Jr., and

         Sara J. Schroeder of The Sotos Law Firm, 141 W. Jackson Blvd., Suite

         1240A, Chicago, Illinois, 60604.

   B. Nature of the claims

   Plaintiff brings claims for the violation of rights protected by the Fourth and

Fourteenth Amendments to the United States Constitution, including his right to

due process. Under state law, Plaintiff brings malicious prosecution, intentional

inflection of emotional distress, and civil conspiracy claims against the Individual

Defendants. Under federal law, Plaintiff brings Monell claims against the City, and

under state law, Plaintiff brings respondeat superior and indemnification claims

against the City. There are no counterclaims in this case.

   C. Major legal and factual issues

   The principal legal and factual issues are: (1) the underlying facts of the crimes

of which Plaintiff was convicted and the police investigation of those crimes; (2)



                                            2
    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 3 of 8 PageID #:76




whether Defendants caused Plaintiff to be detained without probable cause and

with malice, in violation of Plaintiff’s rights under the Fourth and Fourteenth

Amendments and Illinois law; (3) whether Defendants fabricated evidence used in

Plaintiff’s criminal case and suppressed material exculpatory or impeachment

evidence during Plaintiff’s criminal case, in violation of Plaintiff’s right to due

process protected by the Fourteenth Amendment; (4) whether any alleged policy or

custom of the City of Chicago caused Plaintiff’s rights to be violated; and (5)

Plaintiff’s alleged damages.

   The underlying crimes at issue involve the Chicago Police Department’s

investigation of the May 1991 shooting death of Jerrod Irving and September 1991

shooting death of Rafael Garcia. As a result of this investigation, Plaintiff Day was

arrested and charged for shooting both victims. Plaintiff was ultimately convicted

for the murder of Jerrod Irving and acquitted for the murder of Rafael Garcia.

Plaintiff brings this lawsuit to address claims related to both murders. The Garcia

murder is also the underlying crime at issue in a separate lawsuit pending in the

Northern District of Illinois, Anthony Jakes v. Kenneth Boudreau, et al., Case No.

19-CV-02204.

   Defendants deny any wrongdoing or misconduct and further assert that Plaintiff

is not entitled to any damages. In addition, the Individual Defendants contend that

as a result of their investigation, eyewitnesses credibly named Plaintiff Day as the

shooter involved in the incidents that resulted in the deaths of Irving and Garcia.

The Individual Defendants will also raise several affirmative defenses under both



                                         3
    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 4 of 8 PageID #:76




federal and state law including absolute immunity, qualified immunity, public

official immunity, failure to mitigate and comparative fault. Finally, Defendants

believe Plaintiff’s claims are time-barred.

   D. Relief sought by the parties

   Plaintiff seeks compensatory damages and punitive damages against Defendants

in an amount to be determined by a jury, as well as attorneys’ fees and costs.

2. Jurisdiction

   A. This Court has jurisdiction under 28 U.S.C. § 1331 over Plaintiff’s claims

      brought pursuant to 42 U.S.C. §1983. This Court has jurisdiction over

      Plaintiff’s state-law claims under 28 U.S.C. § 1367. All the events giving rise

      to Plaintiff’s claims occurred in Chicago, Illinois.

3. Status of Service

   The following Defendants have not been served:

   1. Michael Kill – deceased, Plaintiff intends to file a motion to have a personal

      representative appointed. The court has already granted a motion to appoint

      a personal representative in the civil matter Anthony Jakes v. Kenneth

      Boudreau, et al., 19-CV-02204 (N.D. Ill 2019) pending Plaintiff’s compliance

      with the Illinois Probate Act, including identification of an appropriate

      representative and proper notice to heirs and legatees of the decedent. See

      Jakes, Dkt. 41.

   2. James Brennan – deceased, Plaintiff intends to file a motion to have a

      personal representative appointed;



                                              4
   Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 5 of 8 PageID #:76




  3. William Foley – deceased, Plaintiff intends to file a motion to have a personal

     representative appointed. An Independent Administrator of Foley’s estate

     has been previously appointed by the probate court in the pending civil

     matter Nevest Coleman v. City of Chicago, et al.,18-CV-998 (N.D. Ill 2018).

     The probate court appointed Geri Lynn Yanow as the Independent

     Administrator of Foley’s estate on April 16, 2019.

4. Consent to Proceed Before a United States Magistrate Judge

  The parties do not unanimously consent to proceed before a Magistrate Judge.

5. Motions

  A. There are no pending motions. However, the City intends to file a motion to

     bifurcate Monell claims from claims against the Individual Defendants and to

     stay discovery on these claims.

  B. Defendants anticipate responding to the complaint by filing an Answer.

6. Case Plan

  A. Defendants Answers to the Complaint are due by February 17, 2020, by

     agreement. MIDP disclosures are due March 19, 2020.

  B. Proposed Discovery Plan:

     1. Generally, the parties will need all documents, recordings, materials,

        photographs, and physical evidence that were generated and collected

        during the investigations and prosecution of the Jerrod Irving and Rafael

        Garcia murders, and that relate to those cases and/or the City’s policies

        and practices, which Plaintiff alleges caused the violation of his rights.



                                        5
Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 6 of 8 PageID #:76




     The parties will also need to take depositions of witnesses and experts

     who have relevant knowledge. Further, Plaintiff believes he will need to

     conduct inspections of the files, physical evidence, and facilities in which

     documents and evidence have been stored.            Without knowing what

     specifically Plaintiff wants to inspect, Defendants do not yet agree such

     discovery is necessary. The Parties believe each side will need more than

     the 10 depositions permitted by the Federal Rules and will meet and

     confer regarding the proposed number of depositions.

 2. Not applicable.

 3. Written discovery:

           a. Plaintiff proposes: April 20, 2020

           b. Defendants propose: May 18, 2020

 4. Fact discovery deadline:

           a. Plaintiff proposes: April 20, 2021

           b. Defendants propose: November 19, 2021

 5. Plaintiff proposes that expert discovery will be completed by October 11,

     2021. Plaintiff further proposes the following interim deadlines:

      i. Plaintiff’s expert disclosures: May 21, 2021

     ii. Defendants’ expert disclosures: July 21, 2021

    iii. Plaintiff’s rebuttal expert disclosures: September 21, 2021

     Defendants have insufficient information to propose an expert discovery

     schedule and do not agree to Plaintiff’s proposed dates.



                                     6
    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 7 of 8 PageID #:76




     6. Final supplementation of mandatory initial discovery deadline:

               a. Plaintiff proposes: March 22, 2021

               b. Defendants have insufficient information to propose a final

                  MIDP supplementation date and do not agree to Plaintiff’s

                  proposed date.

     7. Deadline to file dispositive motions:

               a. Plaintiff’s proposes: November 12, 2021

               b. Defendants have insufficient information to propose a deadline

                  for filing dispositive motions and do not agree to Plaintiff’s

                  proposed date. Defendants, however, request that the parties be

                  given 60 days after the close of discovery to file any dispositive

                  motions.

  C. The parties request a jury trial. Plaintiff estimates the trial will take 10 to 15

     trial days. Defendants estimate the trial will take approximately four weeks

     depending on which claims are tried against which Defendants.

8. Status of Settlement Discussions

  A. No settlement discussions have occurred.

  B. See Section 8A above.

  C. The parties do not request a settlement conference at this time.




                                          7
    Case: 1:19-cv-07286 Document #: 25 Filed: 12/30/19 Page 8 of 8 PageID #:76




RESPECTFULLY SUBMITTED,

By: /s/ Renee Spence                           By: /s/ Patrick R. Moran
Arthur Loevy                                   Eileen E. Rosen
Jon Loevy                                      Patrick R. Moran
Gayle Horn                                     Andrew J. Grill
Sam Heppell                                    Brittany D. Johnson
311 N. Aberdeen St., 3rd Fl.                   321 N. Clark, Ste. 2200
Chicago, Illinois 60607                        Chicago, IL 60647
(312) 243-5900                                 (312) 494-1000
Counsel for Plaintiff                          Counsel for Defendants, Boudreau,
                                               Evans, McWeeny, Watson, and Radtke
/s/ Steve Greenberg
Greenberg Trial Lawyers
53 W. Jackson Blvd, Suite 1260
Chicago, IL 60604
(312) 879-9500
Counsel for Plaintiff

By: /s/ Jeffrey N. Given
James G. Sotos
Joseph M. Polick
George J. Yamin, Jr.
Sara J. Schroeder
141 W. Jackson Blvd., Ste. 1240A
Chicago, Illinois 60604
(630) 735-3300
Counsel for Defendant City of Chicago



                           CERTIFICATE OF SERVICE

      I, Renee Spence, an attorney, certify that on December 30, 2019, I filed the

foregoing JOINT INTIAL STATUS REPORT using the Court’s CM/ECF system,

which effected service on all counsel of record listed below.


                                               /s/ Renee Spence
                                               One of Plaintiff’s Attorneys




                                           8
